EXHIBIT 6
                                [stamp:] 33

[stamp:] JOSE MARIA MORERA GONZALES
         FEDERAL DISTRICT, MEXICO
         UNITED MEXICAN STATES
                                                     POWER TO ATTORNEY

                                                     L1BRE HOLDING, LLC

     The undersigned, in my capacity as representative of L1bre Holding, LLC, hereby grants Mr. José Guillermo García
     Granados Torres a special power of attorney in relation to its purpose, but as broad and sufficient as may be required by the
     power conferred upon him, in order that in the name and on behalf of L1bre Holding, LLC, he may appear before the
     shareholders’ general meeting and/or sign the written unanimous resolutions of the shareholders of Servicios Digitales
     Lusad, S. de R.L. of C.V. (the “Company”), to be held on this same date, in order to approve and/or resolve the matters
     contained in the following:

                                          AGENDA

            I.     Discussion and, if applicable, approval of the removal of Messrs. Santiago León Aveleyra and Eduardo Zayas
                   Dueñas as members of the Board of Directors of the Company, pursuant to the fact that through various
                   resolutions adopted on February 14, 2019, it was determined to hold them liable by unanimous agreement of
                   the shareholders in terms of section VII of article 78 of the General Law of Commercial Corporations, and
                   therefore in terms of the second paragraph of article 162 of the General Law of Commercial Corporations,
                   they have immediately ceased in their roles, as ordered by the Thirtieth Civil Judge of the High Court of
                   Justice of Mexico City as per resolution dated February 21, 2019, entered in the case file 191/2019.
            II.    Revocation of general and special powers of attorney that may have been granted to Messrs. Santiago León
                   Aveleyra and Eduardo Zayas Dueñas as members of the Board of Directors of the Company, or in any other
                   capacity by the Company.
            III.   Ratification of Messrs. Fabio Massimo Covarrubias Piffer and Julio A. Belmont Garibay as members of the
                   Board of Directors of the Company, with all the powers established by the articles of incorporation for their
                   assignment.
            IV.    Appointment of delegates to formalize the agreements adopted in this Assembly.
                                                            Sincerely,
                                                        February 22 2019
                                                            [signature]
                                                Fabio Massimo Covarrubias Piffer
                                                     in name and on behalf of
                                                       L1bre Holding, LLC


                                                         WITNESSES

          [signature]                                      [signature]
          Name: José Antonio Alvarez Tamayo                Name: María Enriqueta Benavides
ç:;a TARGEM
                                                                            D    718 384 8040



C TRANSLATIONS
                                                                            IJ   718 388 3516 .
                                                                            D    info@targemtranslations.com
                                                                            �    TargemTranslations.com




                                   CERTIFIED TRANSLATION


  I, Wolf Markowitz, Manager at Targem Translations, Ine., located at 143 Rodney Street in
  Brooklyn, New York, a language service firm with a track record of providing expert language
  services to the business and legal community of more than 50 years, do hereby certify that our
  team of translators, editors and proofreaders are professionally trained and vastly experienced in
  providing professional trarislations, from Spanish to English and vice versa; and they have
  professionally translated the document referenced as "Power to Attorney" from Spanish to
  English, faithfully, accurately and completely, to the best of their expertise and experience.


  Date: April 18, 2019




       Wolf Markowitz




                                                                   Signature of Notary

                                                                          ROCHAL WEISS
                                                              NOTARY PUBLIC-STATE OF NEW YORK
                                                                         No O 1 WE6293785
                                                                      Oualitied in Kings County
                                                               1\/ly Commission Expires 12-16-2021




                                               TARGEM TRANSLATIONS I Headquarters
                                                         143 Rodney Street, Brooklyn, NY 11211
                                                           OFFICES I New York, California, and Asia
